TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00622-CR



                                     Kevin Larson, Appellant

                                               v.

                                 The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 53455, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Kevin Larson seeks to appeal from an order revoking community supervision. The

trial court has certified that Larson waived the right of appeal. See Tex. R. App. P. 25.2(a)(2);

Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003); see also Blanco v. State, 18 S.W.3d
218, 220 (Tex. Crim. App. 2000). The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                             __________________________________________

                                             David Puryear, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: October 7, 2005

Do Not Publish